Citation Nr: 0310230	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  97-20 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased rating for dysthymia, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



REMAND

The veteran served on active duty from June 1952 to July 
1957, and from September 1990 to April 1991.  Evidence of 
both National Guard and Army Reserve duty is also shown.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Juan, Puerto Rico.  The Board remanded the 
case in July 1998 for a current VA psychiatric examination 
and for the RO to consider revised rating criteria for 
evaluating mental disorders.  The case was returned to the 
Board in January 2003.  The Board then undertook additional 
development of this issue later in January 2003 pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
veteran underwent a requested VA psychiatric examination and 
additional VA outpatient treatment records were obtained.  
The Federal Circuit Court of Appeals has now held that 38 
C.F.R. § 19.9(a)(2) is invalid.  Disabled American Veterans 
et. al v. Secretary Of Veterans Affairs, Nos. 02-7304,-7305,-
7316 (Fed. Cir. May 2, 2003).  The Federal Court decision 
requires that the case be remanded to the RO for review of 
the actions taken by the Board.

Accordingly, the claim must be remanded to the RO for the 
following actions:

The RO is requested to readjudicate the 
veteran's claim with consideration of all 
the evidence added to the record since 
the last supplemental statement of the 
case in October 2002.  If the benefit 
sought is not granted the RO should 
furnish the veteran and his 
representative supplemental statement of 
the case, containing notice of the 
relevant action taken on the claim for an 
increased rating for his service-
connected psychiatric disorder since the 
last supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


